WESTERFIELD, J.
This is a suit for the unpaid purchase price of a radio, known as “Radiola No. 20”. Defendant reconvenes, claiming $41.00, the cash payment. There was judgment for defendant OJi the original demand and on the reconventional demand as well.
This case can not be distinguished in principle from Diamond Music Co. vs. Arthur Lamazou, No. 10920 (not yet reported). In that case, as in this, the radio failed to get out-of-town stations. We denied recovery there, as must be done here, because plaintiff failed to meet the conditions of his agreement, and the moving consideration for the purchase of the radio.
The judgment appealed from must be affirmed.